Dausman, P. J.
Appellant was convicted on a charge of having encouraged a female under the age of eighteen years “to be guilty of indecent and immoral conduct,” in violation of the act concerning delinquency in children. Acts 1917 p. 342, §1648 Burns’ Supp. 1918. The trial was by the court without a jury. We have examined the evidence and we find that it wholly fails to support the finding. Robinson v. State (1919), 188 Ind. 467, 124 N. E. 489. The judgment is reversed, and, in accordance with §2225 Burns 1914, §1895 R. S. 1881, the trial court is directed to discharge the defendant.